Exhibit 10.19

 
 
 
 
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
 
THIS SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”)
is made and entered into as of November 4, 2009 by and among LocatePLUS Holdings
Corporation , a Delaware corporation, (collectively, the “Company”), and the
investors listed on Schedule 1 attached hereto (who shall execute this Agreement
and who are collectively referred to as the “Investors”).
 
RECITALS
 
    WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”);
 
    WHEREAS, the Company desires to authorize, issue and sell seventy two
thousand (72,000) shares of its Series A Convertible Preferred Stock, $1.00 par
value per share (the “Series A Stock”) to the Investors, and the Investors
desire to purchase the Series A Stock, all on the terms and subject to the
conditions herein set forth; and
 
    WHEREAS, on November 4, 2009 the Company and Dutchess Private Equities Fund,
Ltd.   executed and delivered a Debt Conversion Agreement (the “Debt Conversion
Agreement”) to take effect upon such time as the fulfillment of the Company
obligations herein for duly authorized issuance of the Series A Stock.
 
    NOW, THEREFORE, for and in consideration of the foregoing premises, the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
 
        1. Authorization of Securities.  The Company has duly obtained the
authorization authorizations for  issuance of  the preferred stock of which the
Series A Stock is a part (the “Preferred Stock”)  set forth in the Company’s
Amended Certificate  of Incorporation and  the Certificate of Designation for
the Series A Stock,   containing the rights, privileges and preferences as
described in the Debt Conversion Agreement The Company has authorized and
reserved a sufficient number of shares of Common Stock to satisfy the rights of
conversion and purchase of the holders of the Series A Stock.  (the “Conversion
Shares”).
 
        2. Sale and Purchase of Series A Stock.  Subject to the terms and
conditions herein, the Company agrees to sell to the Investors, and each of the
Investors severally agrees to purchase from the Company on the date hereof in
accordance with this Agreement, the number of shares of Series A Stock set forth
opposite such Investor’s name on Schedule 1 at a purchase price of Twenty-Five
dollars ($25.00) per share in accordance with the terms and conditions of the
Debt Conversion Agreement (the “Purchase Commitment”).  The Company’s agreement
with each Investor is a separate agreement, and the sale of the Series A Stock
to each Investor is a separate sale.
 
        3. The Closing.  The closing of the sale of the Series A Stock shall
take place at 10:00 a.m. Boston time (the “Closing”) on the date hereof.  The
date and time on which the Closing occurs shall be referred to as the “Closing
Date”.  On the Closing Date, the Company shall deliver to each of the Investors
purchasing shares of the Series A Stock on such date a stock certificate for the
number of shares of Series A Stock being acquired by such Investor, which shares
shall be registered in the Investor’s name or as otherwise designated by the
Investor.
 
        4. Representations and Warranties by the Company.  As a material
inducement to each of the Investors to enter into this Agreement and to purchase
the number of shares of the Series A Stock set forth after such Investor’s name
on Schedule 1, with the understanding that each Investor will be relying thereon
in consummating the transactions contemplated hereunder, the Company hereby
represents and warrants to each Investor as of the date of this Agreement that,
except as set forth (i) in the Disclosure Schedule attached hereto and prepared
and delivered by the Company to the Investors on the date hereof (the
“Disclosure Schedule”), (ii) the Transaction Documents or (iii) SEC Form 10-K of
the Company for the year ended December 31, 2008 and the SEC Form 10-Q of the
Company for the six months ended June 30, 2009 (the “SEC Documents”, the
statements contained in this Section 4 are true and correct.  The Disclosure
Schedule is arranged in sections corresponding to the sections and subsections
of this Section 4:
 
          4.1. Organization, Qualification and Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and has all requisite corporate power and
authority, and all governmental licenses, governmental authorizations,
governmental consents and governmental approvals, required to carry on its
business as now conducted and to own, lease and operate the assets and
properties of the Company as now owned, leased and operated.  The Company is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in every jurisdiction in which the character or location of its
properties and assets owned, leased or operated by the Company or the nature of
the business conducted by the Company requires such qualification or licensing,
except where the failure to be so qualified, licensed or in good standing in
such other jurisdiction could not, individually or in the aggregate, have a
Material Adverse Effect (as defined herein) on the Company.  The Company has
heretofore delivered to the Investors complete and accurate copies of its
Articles of Incorporation and Bylaws, as currently in effect. The Company has
previously delivered to the Investors a complete and accurate list of all
jurisdictions in which the Company is qualified or licensed to do business as of
the date hereof.
 
          4.2. Authorization; Enforcement.  The Company has full power and
authority to enter into this Agreement, the related Debt Conversion Agreement,
any and all agreements referenced herein or therein, and all agreements and
documents related to the foregoing (collectively, the “Transaction Documents”)
and, to carry out the transactions contemplated in the Transaction Documents.
Subject to the terms and conditions of the Debt Conversion Agreement, The Board
of Directors of the Company and the Company’s stockholders have taken all action
required by law, the Company’s charter documents and otherwise to duly and
validly authorize and approve the execution, delivery and performance by the
Company of the Transaction Documents and the consummation by the Company of the
transactions contemplated in the Transaction Documents and no other corporate
proceedings on the part of the Company are necessary to authorize the
Transaction Documents or to consummate the transactions contemplated
thereby.  The Transaction Documents have been duly and validly executed and
delivered by the Company and constitute the legal, valid and binding obligations
of the Company, enforceable against it in accordance with their respective
terms, subject to laws of general application relating to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and rules of law governing specific performance,
injunctive relief or other equitable remedies.
 
       4.3. Capitalization of the Company.  The Company has authorized (a)
50,000,000 shares of Common Stock, 49,993,987 of which shares are issued and
outstanding, and (b) 1,000,000 shares of Preferred Stock of which 72,000 shares
of Series A Preferred Stock have been authorized but none of which is  issued
and outstanding (together with the Common Stock, the “Capital Stock”).  All of
the issued and outstanding shares of the Capital Stock are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive
rights.  Except as set forth in the Disclosure Schedule, the Transaction
Documents or the SEC Documents (a) there are no outstanding obligations of the
Company to repurchase, redeem or otherwise acquire any of its securities,  (b)
there are no stockholder agreements, voting trusts or other agreements or
understandings to which the Company is a party or by which it is bound relating
to the voting or registration of any shares of Capital Stock,  (c) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (d) there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, (e) there are no outstanding debt securities, (f) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act, (g) there are no outstanding registration statements or comment letters
from the SEC or any other regulatory agency and (h)there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Preferred Stock as described in this Agreement.
 

--------------------------------------------------------------------------------


       4.4. Non-Contravention.  Neither the execution, delivery and performance
by the Company of the Transaction Documents nor the consummation of the
transactions contemplated therein will (i) contravene or conflict with the
Certificate of Incorporation or By-Laws  of the Company, (ii) contravene or
conflict with or constitute a violation of any provision of any Applicable Law
(as defined herein) binding upon or applicable to the Company or any of the
Company’s assets, (iii) result in the creation or imposition of any Lien (as
defined herein) on any of the Company’s assets, other than Permitted Liens (as
defined herein), (iv) be in conflict with, constitute (with or without due
notice or lapse of time or both) a default under, result in the loss of any
material benefit under, or give rise to any right of termination, cancellation,
increased payments or acceleration under any terms, conditions or provisions of
any material note, bond, lease, mortgage, indenture, license, contract,
franchise, permit, instrument or other agreement or obligation to which the
Company is a party, or by which any of its properties or assets may be bound, or
(v) to the knowledge of the Company, materially disrupt or impair any business
relationship with any material supplier, customer, distributor, sales
representative or employee of the Company.  Except as set forth in the
Disclosure Schedule, the Transaction Documents or the SEC Documents , neither
the Company nor its subsidiaries is in violation of any term of or in default
under its Certificate of Incorporation or By-laws  or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries.  The business of the Company and its subsidiaries is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity.  Except as specifically
contemplated by the Transaction Documents  and as required under the Securities
Act and any Applicable Law, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.  The
Company and its subsidiaries are unaware of any facts or circumstance, which
might give rise to any of the foregoing.
 
       4.5. Consents and Approvals.  No consent, approval, order or
authorization of or from, or registration, notification, declaration or filing
with (hereinafter sometimes separately referred to as a “Consent” and sometimes
collectively as “Consents”), of any Person, including, without limitation, any
Governmental Authority (as defined herein), is required in connection with the
execution, delivery or performance of the Transaction Documents by the Company
or the consummation by the Company of the transactions contemplated therein.  To
the knowledge of the Company, there are no facts relating to the identity or
circumstances of the Company that would prevent or materially delay obtaining
any of the Consents.
 
       4.6. Financial Statements; Undisclosed Liabilities.
 
          (a) The Company has previously delivered to the Investors complete and
accurate copies of the audited financial statements  of the Company as of
December 31, 2008 Latest Financial Statements and the unaudited financial
statements of the Company for the six months   ended June 30, 2009 all, as
included in the
SEC Documents  ( the “Latest Financial Statements”).  The Latest Financial
Statements are based upon the information contained in the books and records of
the Company and fairly and accurately present the financial condition of the
Company as of the dates thereof and results of operations for the periods
referred to therein.  The Latest Financial Statements have been prepared in
accordance with GAAP (as defined herein). The financial statements for the
period ended June 30, 2009 have been prepared in accordance with GAAP applicable
to unaudited interim financial statements and thus may not contain all notes and
may not contain prior period comparative data which are required by GAAP for
audited financial statements)They reflect all adjustments necessary to a fair
and accurate statement of the financial condition and results of operations of
the Company for the interim periods presented.
 
          (b) All accounts, books and ledgers related to the business of the
Company and its subsidiaries are properly and accurately kept, are complete in
all material respects, and there are no material inaccuracies or discrepancies
of any kind contained or reflected therein subject to the year end adjustments
made by the outside
accountant which shall be in accordance with prior practice.
 
          (c) Except as and to the extent reflected in the Latest Financial
Statements  subject to year end adjustments made in accordance with prior
practice, the Company does not have any Liabilities (as defined herein) of any
nature (whether accrued, absolute, contingent, unliquidated or otherwise,
whether due or to become due,  and
regardless of when asserted), other than Liabilities incurred in the Ordinary
Course of Business (as defined herein) since the date of the Latest Financial
Statements and Liabilities arising in connection with this Agreement and the
transactions contemplated herein. 
 
       4.7. Assets and Properties.
 
          (a) Except as previously disclosed in the SEC Documents, the Company
has good and valid right, title and interest in and to or, in the case of leased
properties or properties held under license, good and valid leasehold or license
interests in, all of their assets and properties, including, but not limited to,
all of the machinery,
equipment, terminals, computers, vehicles, and all other assets and properties
(real, personal or mixed, tangible or intangible) reflected in the Latest
Financial Statements and all of the assets purchased or otherwise acquired since
the date of the Latest Financial Statements, except those assets and properties
disposed of in the Company’s ordinary course of business after the date of the
Latest Financial Statements.  The Company holds title to each such property and
asset free and clear of all Liens, except Permitted Liens.
 
          (b) Except as previously disclosed in the SEC Documents, the material
equipment owed by the Company has been properly maintained and is in good
operating condition and repair and is adequate for the uses for which they are
currently being put by the Company, normal wear and tear excepted.  To the
knowledge of the
Company, no such asset is in need of maintenance or repair, except for routine
maintenance and repairs that are in the ordinary course.
 
          (c) Except as previously disclosed in the SEC Documents, the Company
owns or has the right to use all material property, real or personal, tangible
or intangible, which is necessary for the operation of its business in
substantially the same manner as it has been conducted during the period covered
by the Latest Financial
Statements.
 
       4.8. Compliance with Applicable Laws.  Except as set forth in the
Transaction Documents, the SEC Documents or the Disclosure Schedule, the Company
has not violated or infringed, nor is it in violation or infringement of, any
Applicable Law or any order, writ, injunction or decree of any Governmental
Authority in connection with its activities.  The Company, and its officers,
directors, agents and employees, have complied with all Applicable Laws.  No
claims have been filed against the Company alleging a violation of any
Applicable Law.
 
       4.9. Permits.  The Company has conducted its business in compliance with
all material terms and conditions of all licenses, permits, quotas,
authorizations, registrations and other approvals that are necessary to the
operation of, or relate solely to, the Company’s business (collectively, the
“Permits”).  Each Permit is valid and in full force and effect and none of the
Permits will be terminated, revoked, modified or become terminable or impaired
in any respect for any reason, except as would not have a Material Adverse
Effect.
 
       4.10. Receivables.  The accounts receivable and other receivables
reflected on the Latest Financial Statements, and those arising after the date
thereof, are valid receivables that have arisen from bona fide transactions in
the Company’s ordinary course of business, and the Company is not aware  that
such accounts are subject to valid counterclaims or setoffs, and are collectible
in accordance with their terms, except as and to the extent of the bad debt
allowance reflected on the Latest Financial Statements.
 
       4.11. Litigation.  Except as set forth in the Transaction Documents, the
SEC Documents or the Disclosure Schedule, there are no (a) actions, suits,
claims, hearings, arbitrations, proceedings (public or private) or governmental
investigations that have been brought by or against any Governmental Authority
or any other Person, nor any investigations or reviews by any Governmental
Authority against or affecting the Company, pending or, to the Company’s
knowledge, threatened, against or by the Company or any of its assets or which
seek to enjoin or rescind the transactions contemplated by this Agreement; or
(b) existing orders, judgments or decrees of any Governmental Authority naming
the Company as an affected party or otherwise affecting any of the assets or the
business of the Company.
 

--------------------------------------------------------------------------------


       4.12. Labor and Employment Matters.  Except as set forth in the
Transaction Documents, the SEC Documents or the Disclosure Schedule, the Company
has previously provided  to the Investors a complete and accurate list of all
current employees, officers and directors of the Company, which list includes
their base salaries and bonus.  All employees of the Company are employed on an
at-will basis.  Neither the Company nor any of its subsidiaries is involved in
any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened.  None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good
 
       4.13. Tax Matters.  Except as set forth in the Transaction Documents, the
SEC Documents or the Disclosure Schedule as and with the exception of its
corporate federal and state income tax return for the year ended December 31,
2008,  the Company has, or will have prior to Closing (a) properly completed and
filed on a timely basis all tax returns (federal, provincial, state, county,
local and other) relating to all excise, payroll, real estate, capital stock,
intangible, value-added, income, sales, use, service, employment, property and,
without limitation of the foregoing, all other taxes of every kind and nature
which the Company is required to file in connection with its business prior to
the Closing Date (i.e., the due date for such tax return being on or before the
Closing Date) and for which the non-payment of, or failure to file, could result
in a Lien on any of the Company’s assets, or result in the Investors becoming
liable or responsible therefore, and (b) paid in full all Taxes (as defined
herein), interest, penalties, assessments or deficiencies shown to be due to any
taxing authority on such returns.  The Company is not currently the beneficiary
of any extension of time within which to file any such return. The Company is
not a party to any pending or, to the knowledge of the Company, any threatened
action or proceeding against the Company for the assessment or collection of
Taxes by any Governmental Authority, and there is no basis for any such action
or proceeding.  There are no audits pending with respect to any liabilities for
Taxes of the Company.
 
       4.14. Indemnification, Guarantee or Assumption of Liability
Obligations.  Except as permitted by Applicable Law or set forth in the
Company‘s Certificate of Incorporation or By-laws or set forth in the
Transaction Documents, the SEC Documents or the Disclosure Schedule the Company
is not a party to any Contract that contains any provisions requiring the
Company to indemnify, guarantee or assume liabilities of any Person except as
made in the ordinary course of business with routine agreements.
 
       4.15. Employee Benefit Plans.  Except as set forth in the Transaction
Documents, the SEC Documents or the Disclosure Schedule the Company does not
have any liability arising directly or indirectly under Section 412 of the Code,
or Section 302 of Title IV of ERISA. The Company does not have any liability
arising directly or indirectly to or with respect to any “multiemployer plan”
within the meaning of Section 4001(a)(3) of ERISA.  The Company does not have
any liability arising under the Consolidated Omnibus Reconciliation Act of 1985,
as amended, Section 4980B of the Code and Part 6 of Subtitle B of Title I of
ERISA.  Nothing has occurred or failed to occur with respect to any the Company
Pension Plan that could result in any liability to the Investors.

       4.16. Disclosure.  To the best of the knowledge and belief of the
management of the Company, no representation or warranty by the Company in this
Agreement and no statement contained or to be contained in any document,
certificate or other writing furnished by the Company to the Investors in
connection with the transactions contemplated by this Agreement, contains or
will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not
misleading.  There is no fact that has not been disclosed to the Investors of
which any officer or director of the Company is aware which has or could
reasonably be expected to have a Material Adverse Effect.
 
       4.17. Insurance.  The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.
 
       4.18. Regulatory Permits.  The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
       4.19. Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
       4.20. SEC Documents: Financial Statements. Except as set forth in the
Disclosure Schedule, since the date hereof, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) The Company has made available through the Commission’s website
at www.sec.gov., complete and accurate copies of the SEC Documents.  As of their
respective dates, the financial statements of the Company disclosed in the SEC
Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto.  Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
       4.21. Acknowledgment Regarding Investor’s Purchase of the Preferred
Stock. The Company acknowledges and agrees that the Investors are acting solely
in the capacity of an arm’s-length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that the Investors are not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by the Investors or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to such Investor’s purchase of the Preferred Stock
or the Conversion Shares.  The Company further represents to the Investor that
the Company’s decision to enter into the Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.
 
       4.22. No General Solicitation.  None of the Company, its subsidiaries or
Affiliates (as defined herein), nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of the Preferred Stock.
 
       4.23. No Integrated Offering.  None of the Company, its subsidiaries or
Affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Preferred Stock under the Securities Act or cause this offering of the Preferred
Stock to be integrated with prior offerings by the Company for purposes of the
Securities Act.
 
       4.24. Certain Transactions.  Except as permitted by Applicable Law or set
forth in the Company‘s Certificate of Incorporation or By-laws or set forth in
the Transaction Documents, the SEC Documents or the Disclosure Schedule  and
except for arm’s-length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties and other than the grant of stock
options disclosed in the SEC Documents, none of the officers, directors, or
employees of the Company, its subsidiaries or Affiliates is presently a party to
any transaction with the Company, its subsidiaries or Affiliates (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 

--------------------------------------------------------------------------------


       4.25. Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties, including but not limited to, current or former shareholders
of the Company, its subsidiaries, Affiliates, underwriters, brokers, agents or
other third parties.
 
       4.27. Cancelleation of Debentures and Warrants.  The Investors and the
Company agree that at  and subject to the conditions of Closing hereunder,
Dutchess Private Equities Fund, Ltd will cancel all Convertible Debentures
issued by the Company to Dutchess Private Equities Fund, Ltd. and all Warrants
held by Dutchess Private Equities Fund, Ltd. and all indebtedness and other
obligations of the Company associated with such  Debentures and Warrants.
 
    5. Representations of the Investors.  Each of the Investors severally
represents to the Company that:
 
       5.1. Investment Intent.  The shares of the Series A Stock and the
Conversion Shares into which such shares may be converted that are being
acquired by the Investor are being purchased for investment for the Investor’s
own account and not with a view to, or for resale in connection with, any
distribution or public offering thereof.  The Investor has no present plan or
intention to engage in a sale, exchange, transfer, distribution, redemption,
reduction in any way of the Investor’s risk of ownership by short sale or
otherwise, or other disposition, directly or indirectly of the Series A Stock
being acquired by the Investor pursuant to the Transaction Documents or the
Conversion Shares into which such shares may be converted.  The Investor is able
to bear the economic risk of its investment and has the knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks (including tax considerations) of its investment, including the high
degree of risk of loss of the Investor’s entire investment herein.
 
       5.2. Restrictions on Resale, Rule 144.  The Investor understands that the
shares of the Series A Stock and the Conversion Shares have not been registered
under the Securities Act or any state securities laws by reason of their
contemplated issuance in transactions exempt from the registration requirements
of the Securities Act pursuant to Section 4(2) thereof or Rule 504, 505 or 506
promulgated under the Securities Act and applicable state securities laws, and
that the reliance of the Company and others upon these exemptions is predicated
in part upon this representation by the Investor.  The Investor further
understands that the Series A Stock and the Conversion Shares may not be
transferred or resold without (i) registration under the Securities Act and any
applicable state securities laws, or (ii) an exemption from the requirements of
the Securities Act and applicable state securities laws.  The Investor also
understands that the Conversion Shares will be issued without prior registration
thereof under the Securities Act or applicable state securities laws in reliance
upon Section 4(2) of the Securities Act and transactional exemptions from
registration under applicable state securities laws based upon appropriate
representations of the Investor.  As such, the Conversion Shares will be subject
to transfer restrictions similar to restrictions applicable to the Series A
Stock.  The Investor understands that (i) an exemption from such registration is
presently available pursuant to Rule 144 promulgated under the Securities Act by
the Commission, (ii) the Company has made a commitment to remain eligible for
Rule 144,.  The Investor understands that any sales pursuant to Rule 144 can be
made only in full compliance with the provisions of Rule 144.
 
       If so requested by the Investors, the Company shall instruct counsel to
write a Rule 144 opinion letter provided the necessary paperwork has been
submitted and such counsel can write an opinion that the proposed transaction
fits within the Exemption (as defined herein) .  
 
       5.3 Location of Principal Office, Qualification as an Accredited
Investor, etc.  The state in which the Investor’s principal office (or domicile,
if the Investor is an individual) is located is the state set forth in the
Investor’s address on Schedule 1.  The Investor by execution of this Agreement
hereby represents that he, she or it qualifies as an “accredited investor” for
purposes of Regulation D promulgated under the Securities Act.  The Investor (i)
is an investor in securities of companies similar to the Company and
acknowledges that it is able to fend for itself, and bear the loss of its entire
investment in the Series A Stock, and (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment to be made by it pursuant to this Agreement.  If other
than an individual, the Investor also represents it has not been organized
solely for the purpose of acquiring the Series A Stock or the Conversion Shares.
 
       5.4. Acts and Proceedings.  The Investor has full power and authority to
enter into and perform under the Transaction Documents in accordance with their
respective terms.  The Transaction Documents have been duly authorized by all
necessary action on the part of the Investor, has been duly executed and
delivered by the Investor, and each is a valid and binding agreement of the
Investor and enforceable against the Investor in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and to judicial limitations on the remedy of specific
enforcement and other equitable remedies.
 
       5.5. Exculpation Among Investors.  The Investor acknowledges that in
making the decision to invest in the Company, the Investor is not relying on any
other Investor or upon any person, firm or company, other than the Company and
its officers, employees and/or directors.  The Investor agrees that none of any
of the other Investor, nor their partners, employees, officers or controlling
persons, shall be liable for any actions taken by the Investor, or omitted to be
taken by the Investor, in connection with such investment.
 
       5.6. Disclosure of Information.  The Investor represents that the Company
has made available to the Investor at a reasonable time prior to the execution
of the Transaction Documents the  opportunity to ask questions and receive
answers from the Company’s management concerning the Company’s business,
management and financial affairs, the terms and conditions of the offering of
the Series A Stock and to obtain any additional information (that the Company
possesses or can acquire without unreasonable effort or expense) as may be
necessary to verify the accuracy of information furnished to such
Investor.  Investor further represents that it, except as otherwise provided by
law, is entering into the Transaction Documents and is acquiring the Series A
Stock without any representation or warranty, express or implied, by the Company
or any of its officers, directors, employees or affiliated, except as expressly
set forth in this Agreement.  The foregoing, however, does not limit or modify
the representations and warranties of the Company in the Transaction Documents
or the right of the Investors to rely thereon.
 
       5.7. Legend; Stop Transfer.  The Series A Stock, and any Conversion
Shares issued upon conversion thereof, shall bear a legend substantially similar
to the following:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
EITHER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE BLUE
SKY LAWS, AND ARE SUBJECT TO CERTAIN INVESTMENT REPRESENTATIONS.  THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION UNDER THE ACT AND SUCH APPLICABLE BLUE SKY LAWS, OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
The Company shall make a notation regarding the restrictions on transfer of the
Series A Stock and any such Conversion Shares in its books and the Series A
Stock and any such Conversion Shares shall be transferred on the books of the
Company only if transferred or sold pursuant to an effective registration
statement under the Securities Act covering the securities to be transferred or
an opinion of counsel satisfactory to the Company that such registration is not
required.
 
Any legend endorsed on a certificate pursuant to Section 5.7 hereof shall be
removed, and the Company shall issue a certificate without such legend to the
holder of such security, if such security is being disposed of pursuant to a
registration under the Securities Act or pursuant to Rule 144 or any similar
rule then in effect.
 
       It shall be the Company’s responsibility to take all necessary actions
and to bear all such costs to issue the Conversion Shares as provided herein,
including the responsibility and cost for delivery of an opinion letter to the
transfer agent, if so required.  The person or entity in whose name the
certificate of Conversion Shares is to be registered shall be treated as a
shareholder of record on and after the Conversion Date.  The Company hereby
acknowledges that the date of consideration for this Debenture is the Issuance
Date of the original Obligations, as outlined in the Debt Conversion Agreement,
and shall use all commercially reasonable best efforts to facilitate sales under
Rule 144 of the Securities Act
 
       5.8 No Brokers or Finders.  No person, firm or corporation has or will
have, as a result of any contractual undertaking by the Investor, any right,
interest or valid claim against the Investor or the Company for any commission,
fee or other compensation as a finder or broker, or in any similar capacity, in
connection with the transactions contemplated by the Transaction
Documents.  Each responsible Investor will indemnify and hold the Company
harmless against any and all liability with respect to any such commission, fee
or other compensation which may be payable or determined to be payable.
 
       5.9. No Governmental Review.  Each Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Preferred Stock
or the Conversion Shares, or the fairness or suitability of the investment in
the Preferred Stock or the Conversion Shares, nor have such authorities passed
upon or endorsed the merits of the offering of the Preferred Stock or the
Conversion Shares.
 

--------------------------------------------------------------------------------


       5.10. Receipt of Documents.  Each Investor and his or its counsel has
received and read in their entirety: (i) the Transaction Documents and each
representation, warranty and covenant set forth therein; (ii) all due diligence
and other information requested by the Investor to verify the accuracy and
completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB for the fiscal year ended December 31, 2008; (iv) the
Company’s Form 10-QSB for the six months  ended June  30, 2009 and (v) answers
to all questions each Investor submitted to the Company regarding an investment
in the Company; and each Investor has relied on the information contained
therein.
 
       5.11. Due Formation of Corporate and Other Investors.  If the Investors
is a corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Series A Stock and is not prohibited from
doing so.
 
       5.12. No Legal Advice From the Company.  Each Investor acknowledges, that
it had the opportunity to review the Transaction Documents and the transactions
contemplated thereby with his or its own legal counsel and investment and tax
advisors.  Each Investor is relying solely on such counsel and advisors and not
on any statements or representations of the Company, its subsidiaries,
Affiliates or any of their respective representatives or agents for legal, tax
or investment advice with respect to this investment, the transactions
contemplated by the Transaction Documents or the securities laws of any
jurisdiction.
 
    6. Covenants.
 
       6.1. Best Efforts.  Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 7
and 8 hereof.
 
       6.2. Reporting Status.  Until the earlier of (i) the date as of which the
Investors may sell all of the Conversion Shares without restriction pursuant to
Rule 144(k) promulgated under the Securities Act (or successor thereto), or (ii)
the date on which (A) the Investors shall have sold all the Conversion Shares
and (B) none of the Series A Stock are outstanding (the “Registration Period”),
the Company shall file in a timely manner all reports required to be filed with
the Commission pursuant to the Exchange Act and the regulations of the
Commission thereunder, and the Company shall not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would otherwise permit such termination.
 
       6.3. Reservation of Shares.  The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the issuance of the Conversion Shares.  If at any time the Company does not have
available such shares of Common Stock as shall from time-to-time be sufficient
to effect the conversion of all of the Conversion Shares, then the Company and
its management shall, upon the written request of the Investors, do the
following: (i) call and hold a special meeting of the shareholders or initiate a
request for consents of shareholders within thirty (30) days of such occurrence
for the sole purpose of increasing the number of shares authorized, (ii)
recommend to the shareholders that they vote in favor of increasing the number
of shares of Common Stock authorized, and (iii) vote all of their shares in
favor of increasing the number of authorized shares of Common Stock.
 
       6.4. Listings or Quotation.  If not already done prior to the Closing,
the Company shall promptly secure the listing or quotation of the Conversion
Shares upon each national securities exchange, automated quotation system or The
National Association of Securities Dealers Inc.’s Over-The-Counter Bulletin
Board (“OTCBB”) or other market, if any, upon which shares of Common Stock are
then listed or quoted.  The Company shall use its best efforts to maintain, so
long as any other shares of Common Stock shall be so listed, such listing of all
Conversion Shares from time-to-time issuable under the terms of this
Agreement.  The Company shall maintain the Common Stock’s authorization for
quotation on the OTCBB.
 
       6.5. Fees and Expenses.  Each of the Company and the Investors shall pay
all costs and expenses incurred by such party in connection with the
negotiation, investigation, preparation, execution and delivery of the
Transaction Documents.
 
       6.6. Transfer Agent.  The Company covenants and agrees that, in the event
that the Company’s agency relationship with the transfer agent should be
terminated for any reason after the Closing Date, the Company shall immediately
appoint a new transfer agent and shall require that the new transfer agent agree
to be bound by the terms of any transfer agent instructions issued by the
Company and in place as of the date hereof.
 
    7. Conditions To The Company’s Obligation To Sell.  The obligation of the
Company hereunder to issue and sell the Preferred Stock to the Investors at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
 
       7.1. The Investor and Company shall have executed the Debt Conversion
Agreement, Certificate of Designation and this Agreement (collectively, the
“Transaction Documents”) .
 
       7.2. All necessary consents and approvals from regulatory and other
authorities and all filings with such authorities and all other consents and
approvals required by the Transaction Documents shall have been obtained and
made to the Company’s satisfaction.
 
       7.3. The representations and warranties of the Investors shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investors shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Investors at or prior to the Closing Date.
 


       7.4. Cancellation of Debentures and Warrants.  Dutchess Private Equities
Fund, Ltd shall have cancelled all Convertible Debentures issued by the Company
to Dutchess Private Equities Fund, Ltd. and all Warrants held by Dutchess
Private Equities Fund, Ltd. and all indebtedness and other obligations of the
Company associated with such  Debentures and Warrants and instruments of
cancellation of all such documents and the Company's obligations hereunder shall
have been executed and delivered to the Companyin form and substance acceptable
to the Company in its sole discretion.

   
    8. Conditions To The Investor’s Obligation To Purchase.  The obligation of
the Investors hereunder to purchase the Series A Stock at the Closing(s) is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Investor’s
sole benefit and may be waived by that Investor at any time in the Investor’s
sole discretion:
 
       8.1. The Company shall have executed the Transaction Documents and
delivered the same to the Investors.
 
       8.2. The Common Stock shall be authorized for quotation on the OTCBB and
trading in the Common Stock shall not have been suspended for any reason.
 
       8.3. The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is  qualified herein  as of the date when made
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Document to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  If requested by the Investor, the Investor shall have received a
certificate, executed by the President of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by the Investor.
 
       8.4. The Company shall have delivered to the Investors the Series A Stock
in the respective amounts set forth opposite each Investors name on Schedule 1
attached hereto.
 
       8.5. The Company shall have delivered to the Investors a certificate of
good standing from the Delaware Secretary of State.
 
       8.6. The Company shall have reserved out shares of Common Stock to effect
the conversion of all of the Conversion Shares then outstanding.
 
       8.7. No Events of Default past any applicable cure period, shall have
occurred under the Transaction Documents.
 
       8.8. The Company shall deliver to the Investor a board resolution stating
that all management, director and officers have authorized the Debt Conversion
Agreement and this Agreement.
 

--------------------------------------------------------------------------------


    9. Indemnification.

       9.1. In consideration of the Investor’s execution and delivery of this
Agreement and acquiring the Preferred Stock and the Conversion Shares hereunder,
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investors and each other holder of the Preferred Stock and the Conversion
Shares, and all of their officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by the Transaction Documents) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated thereby, or (c) any cause of action, suit or claim brought or made
against such Indemnitee and arising out of or resulting from the execution,
delivery, performance or enforcement of the Transaction Documents or any other
instrument, document or agreement executed pursuant thereto, provided that no
indemnification shall be provided for any such actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses
resulting directly or indirectly from willful or negligent conduct of any
Investor or in breach of any of the Transaction Documents.   To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.
 
       9.2. In consideration of the Company’s execution and delivery of the
Transaction Documents, and in addition to all of the Investor’s other
obligations under the Transaction Documents, the Investor shall defend, protect,
indemnify and hold harmless the Company and all of its officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by the Transaction Documents)
(collectively, the “Company Indemnitees”) from and against any and all
Indemnified Liabilities incurred by the Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Investors in the Transaction Documents,
instrument or document contemplated thereby or executed by the Investor, (b) any
breach of any covenant, agreement or obligation of the Investors contained in
the Transaction Documents or any other certificate, instrument or document
contemplated thereby or executed by the Investor, or (c) any cause of action,
suit or claim brought or made against such Company Indemnitee based on material
misrepresentations or due to a material breach and arising out of or resulting
from the execution, delivery, performance or enforcement of the Transaction
Documents or any other instrument, document or agreement executed pursuant
thereto by any of the parties thereto, including, specifically, documents
executed in settlement of any litigation.  To the extent that the foregoing
undertaking by each Investor may be unenforceable for any reason, each Investor
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
    10. Definitions.  The following terms, as used herein, have the following
meanings:
 
       10.1. “Affiliate” means, with respect to any person or entity, another
person or entity that, directly or indirectly, (i) has a ten percent (10%) or
more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control  with that
person or entity.  
“Control” or “controls” for purposes hereof means that a person or entity has
the power, direct or indirect, to conduct or govern the policies of another
person or entity.
 
       10.2. “Agreement” has the meaning set forth in the Introduction.

       10.3. “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, state or local common law or duty, case law or ruling,
statute, law, ordinance,
policy, guidance, rule, administrative interpretation, regulation, code, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental 
Authority applicable to such Person or any of its Affiliates or Plan Affiliates
or any of their respective properties, assets, officers, directors, employees,
consultants
or agents (in connection with such officer’s, director’s, employee’s,
consultant’s or agent’s activities on behalf of such Person or any of its
Affiliates or Plan Affiliates).
 
       10.4. “Capital Stock” has the meaning set forth in Section 4.3 hereof.
 
       10.5. “Certificate of Incorporation” means the Company’s Certificate of
Incorporation as filed with the Delaware Secretary of State, as may be amended
from time to time.
 
       10.6. “Closing” has the meaning set forth in Section 3 hereof.
 
       10.7. “Closing Date” has the meaning set forth in Section 3 hereof.
 
       10.8. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations or other binding pronouncements promulgated thereunder.
 
       10.9. “Common Stock” has the meaning set forth in Section 1 hereof.
 
       10.10. “Company” has the meaning set forth in the Introduction.
 
       10.11. “Compensation Plan” means any material benefit or arrangement that
is not either a Pension Plan or a Welfare Plan, including, without limitation,
(i) each employment or consulting
agreement, (ii) each arrangement providing for insurance coverage or workers’
compensation benefits, (iii) each bonus, incentive bonus or deferred bonus
arrangement, (iv) each
arrangement providing termination allowance, severance or similar benefits, (v)
each equity compensation plan, (vi) each current or deferred
compensation agreement, arrangement
or policy, and (vii) each compensation policy and practice maintained by the
Company or any ERISA Affiliate of the Company covering the employees, former
employees, directors
and former directors of the Company and the beneficiaries of any of them.
 
       10.12. “Consent” or “Consents” have the meanings set forth in Section 4.5
hereof.
 
       10.13. “Contracts” means all contracts, agreements, options, leases,
licenses, sales and accepted purchase orders, commitments and other instruments
of any kind, whether written or oral,
to which the Company is a party on the Closing Date, including the Scheduled
Contracts.

       10.14. “Conversion Shares” has the meaning set forth in Section 1 hereof.
 
       10.15. “Disclosure Schedule” has the meaning set forth in Section 4
hereof.
 
       10.16. “Effective Date” has the meaning set forth in Section 6.3 hereof.
 
       10.17. “Employee Benefit Plan” means all Pension Plans, Welfare Plans and
Compensation Plans.
 
       10.18. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
 
       10.19. “ERISA Affiliate” means any “person,” within the meaning of
Section 7701(a)(1) of the Code, that together with the Company is considered a
single employer pursuant to
Section 414(b), (c), (m) or (o) of the Code or Section 3(5) or 4001(b)(1) of
ERISA.
 
       10.20. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
       10.21. “Filing Date” has the meaning set forth in Section 6.3 hereof.
 

--------------------------------------------------------------------------------


       10.22. “GAAP” means generally accepted accounting principles in the
United States, consistently applied.
 
       10.23. “Governmental Authority” means any foreign, domestic, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government
or self-regulatory organization, commission, tribunal or organization or any
regulatory, administrative or other agency, or any political or other
subdivision, department or branch of
any of the foregoing.
 
       10.24. “Intellectual Property” means all rights in patents, patent
applications, trademarks (whether registered or not), trademark applications,
service mark registrations and service
mark applications, trade names, trade dress, logos, slogans, tag lines, uniform
resource locators, Internet domain names, Internet domain name applications,
corporate names,
copyright applications, registered copyrighted works and commercially
significant unregistered copyrightable works (including proprietary software,
books, written materials,
prerecorded video or audio tapes, and other copyrightable works), technology,
software, trade secrets, know-how, technical documentation, specifications,
data, designs and
other intellectual property and proprietary rights used in or necessary to the
conduct of the business of the Company, but excluding third-party off-the-shelf
computer programs.
 
       10.25. “Investors” has the meaning set forth in the Introduction.
 
       10.26. “Latest Financial Statements” has the meaning set forth in Section
4.6(a) hereof.
 
       10.27.  “Liability” or “Liabilities” means any liabilities, obligations
or claims of any kind whatsoever whether absolute, accrued or un-accrued, fixed
or contingent, matured or un-matured,
asserted or unasserted, known or unknown, direct or indirect, contingent or
otherwise and whether due or to become due, including without limitation any
foreign or domestic tax
liabilities or deferred tax liabilities incurred in respect of or measured by
the Company’s income, or any other debts, liabilities or obligations relating to
or arising out of any act,
omission, transaction, circumstance, sale of goods or services, state of facts
or other condition which occurred or existed on or before the date hereof,
whether or not known, due or payable.
 
       10.28. “Lien” means, with respect to any asset, any mortgage, title
defect or objection, lien, pledge, charge, security interest, hypothecation,
restriction, encumbrance, adverse claim
or charge of any kind in respect of such asset.
 
       10.29. “Material Adverse Effect” means, with respect to the Company, any
change in or effect on its business, customers, customer relations, operations,
properties, working
capital condition (financial or otherwise), assets, properties, liabilities or
prospects (financial or otherwise) that is materially adverse to its business,
properties, working
capital condition (financial or otherwise),assets, liabilities or prospects
(financial or otherwise).
 
       10.30. “Material Customers” has the meaning set forth in Section 4.17
hereof.
 
       10.31. “Ordinary Course of Business” means any action taken by the
Company that is (i) consistent with its past practices and is taken in the
ordinary course of its normal
day-to-day operations, and (ii) not required to be specifically authorized by
its Board of Directors.
 
       10.32. “Penalty Date” has the meaning set forth in Section 6.3 hereof.
 
       10.33. “Pension Plan” means an “employee pension benefit plan” as such
term is defined in Sections 3(2) or 3(3) of ERISA and all other material
employee benefit arrangements or
programs relating to the Company’s business, including, without limitation, any
such arrangements or programs providing severance pay, sick leave, vacation pay,
salary
continuation for disability, retirement benefits, deferred compensation, bonus
pay, incentive pay, stock options, hospitalization insurance, medical insurance
and life
insurance, sponsored or maintained by the Company or any Affiliate of the
Company or to which the Company or any Affiliate of the Company is obligated to
contribute
thereunder on behalf of any current or former employee who performed services
with respect to the Company’s business.
 
       10.34. “Permits” has the meaning set forth in Section 4.9 hereof.
 
       10.35. “Permitted Liens” means (i) Liens for Taxes or governmental
assessments, charges or claims the payment of which is not yet due, or for Taxes
the validity of which are being
contested in good faith by appropriate proceedings; (ii) statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmen and other
similar Persons
and other Liens imposed by Applicable Law incurred in the Ordinary Course of
Business for sums not yet delinquent or being contested in good faith; (iii)
Liens relating to
deposits made in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the
performance of leases, trade contracts or other similar agreements; and (iii)
other Liens set forth on the Disclosure Schedule; provided, however, that, with
respect to each of
clauses (i) through (iii), to the extent that any such Lien on that arose prior
to the date of the Latest Financial Statements and relates to, or secures the
payment of, a Liability
that is required to be accrued for under GAAP, such Lien shall not be a
Permitted Lien unless all such Liabilities have been fully accrued or otherwise
reflected on the
Latest Financial Statements.  Notwithstanding the foregoing, no Lien arising
under the Code or ERISA with respect to the operation, termination, restoration
or funding of any
Employee Benefit Plan sponsored by, maintained by or contributed to by the
Company or any of its ERISA Affiliates or arising in connection with any excise
tax or penalty tax
with respect to such Employee Benefit Plan shall be a Permitted Lien.
 
       10.36. “Person” means an individual, corporation, partnership, limited
liability company, association, trust, estate or other entity or organization,
including a Governmental Authority.
 
       10.37. “Plan Affiliate” means, with respect to any Person, any Employee
Benefit Plan sponsored by, maintained by or contributed to by such Person, and
with respect to any Employee
Benefit Plan, any Person sponsoring, maintaining or contributing to such plan or
arrangement.
 
       10.38. “Preferred Stock” has the meaning set forth in Section 1 hereof.
 
       10.39. “Purchase Commitment” has the meaning set forth in Section 2
hereof.
 
       10.40. “Scheduled Contracts” has the meaning set forth in Section 4.12
hereof.
 
       10.41. “SEC Documents” has the meaning set forth in Section 4.26 hereof.
 
       10.42. “Securities Act” means the Securities Act of 1933, as amended.
 
       10.43.  “Series A Stock” has the meaning set forth in the Recitals.
 
       10.44. “Tax” or “Taxes” means all taxes imposed of any nature including
federal, state, local or foreign net income tax, alternative or add-on minimum
tax, profits or excess profits tax,
franchise tax, grossincome, adjusted gross income or gross receipts tax,
employment related tax (including employee withholding or employer payroll tax,
FICA or FUTA),
real or personal property tax or ad valorem tax, sales or use tax, excise tax,
stamp tax or duty, any withholding or back up withholding tax, value added tax,
severance tax, prohibited
transaction tax, premiums tax, environmental tax, intangibles tax or occupation
tax, together with any interest or any penalty, addition to tax or additional
amount imposed by any
Governmental Authority (domestic or foreign) responsible for the imposition of
any such tax.  The term Tax shall also include any Liability of the Company for
the Taxes of any
other Person under U.S. Treasury Regulations Section 1.1502-6 (or similar
provisions of state, local or foreign law), as a transferee or successor by
contract or otherwise.
 
       10.45. “Tax Return” means all returns, declarations, reports, estimates,
forms, information returns and statements or other information required to be
filed with respect to any Tax.
 
       10.46. “Transaction Documents” has the meaning set forth in Section 4.2
hereof.
 
       10.47. “Welfare Plan” means an “employee welfare benefit plan” as such
term is defined in Section 3(1) of ERISA (including without limitation a plan
excluded from coverage by
Section 4 of ERISA).
 

--------------------------------------------------------------------------------


    11. Miscellaneous.
 
       11.1. Waivers, Amendments and Approvals.  In each case in which approval
of any of the Investors is required by the terms of this Agreement, such
requirement shall be satisfied by a vote or the written action of such
Investor.  With the written consent of any Investor, the obligations of the
Company to that Investor under this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) and with the
written approval of such  Investor, the Company may enter into a supplementary
agreement for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement applicable to such
Investor; provided, however, that no such waiver or supplemental agreement shall
be effective to amend the terms of the shares of the Series A Stock under
circumstances where  such amendment to the terms of the shares of Series A Stock
shall require the vote of the holders of shares of Series A Stock called for by
the Certificate of Incorporation or Certificate of Designation and  such vote
shall not have been obtained.
 
       11.2. Written Changes, Waivers, Etc.  Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought, except to the extent
provided in Section 11.1 hereof.
 
       11.3. Notices.  Any and all notices required or permitted to be given to
a party pursuant to the provisions of this Agreement will be in writing and will
be effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; or (iii) three (3) business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries.  All notices for delivery outside the United
States will be sent by express courier.  All notices not delivered personally
will be sent with postage and/or other charges prepaid and properly addressed to
the party or parties to be notified at such address or addresses as such party
or parties may designate by one of the indicated means of notice herein to the
other party or parties hereto.  If the notice shall be given to the Company, a
copy of which shall simultaneously be given to Michael Lorenz, residing at 5109
Waterford Wood Way, Fayetteville, NY 13066
 
       11.4. Survival of Representations, Warranties, Etc.  All representations,
warranties, covenants and agreements contained herein, including the
indemnification obligations set forth in Section 9 hereof, shall survive after
the execution and delivery of this Agreement or such certificate or document, as
the case may be, for a period of two (2) years.
 
       11.5. Delays or Omissions.  Except as expressly provided herein, no delay
or omission to exercise any right, power or remedy accruing to any party under
this Agreement shall impair any such right, power or remedy of such party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence thereto, or of a similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.  Any waiver,
permit, consent or approval of any kind or character on the part of any party
hereto of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.
 
       11.6. Other Remedies.  Any and all remedies herein expressly conferred
upon a party shall be deemed cumulative with, and not exclusive of, any other
remedy conferred hereby or by law on such party, and the exercise of anyone
remedy shall not preclude the exercise of any other.
 
       11.7. Attorney Fees.  Should suit be brought to enforce or interpret any
part of this Agreement, the prevailing party shall be entitled to recover, as an
element of the costs of suit and not as damages, reasonable attorney fees to be
fixed by the court (including, without limitation, costs, expenses and fees on
any appeal).  The prevailing party shall be the party entitled to recover its
costs of suit, regardless of whether such suit proceeds to final judgment.  A
party not entitled to recover its costs shall not be entitled to recover
attorney fees.  No sum for attorney fees shall be counted in calculating the
amount of a judgment for purposes of determining if a party is entitled to
recover costs or attorney fees.
 
       11.8. Entire Agreement.  This Agreement including the exhibits hereto and
the other Transaction Documents constitute the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto and thereto.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.
 
       11.9. Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement and of each other agreement entered into pursuant to this Agreement,
shall be given effect separately from the provision or provisions determined to
be illegal or unenforceable and shall not be affected thereby.  The parties
further agree to replace such void or unenforceable provision of this Agreement
with a valid and enforceable provision which will achieve, to the extent
possible, the economic, business and other purposes of the void or unenforceable
provision.
 
       11.10. Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon and be enforceable
by the successors and assigns of the parties hereto, including the holder(s)
from time-to-time of any of the Series A Stock.  This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
       11.11. Governing Law.  The validity, terms, performance and enforcement
of this Agreement shall be governed and construed by the provisions hereof and
in accordance with the laws of the Commonwealth of Massachusetts applicable to
agreements that are negotiated, executed, delivered and performed solely in the
Commonwealth of Massachusetts.
 
       11.12. Counterparts.  This Agreement may be executed concurrently in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
       11.13. Publicity.  The Company and the Investors shall have the right to
approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Investors, to issue any press release or other public disclosure with respect to
such transactions required under applicable securities or other laws or
regulations (the Company shall use its best efforts to consult the Investors in
connection with any such press release or other public disclosure prior to its
release and Investors shall be provided with a copy thereof upon release
thereof).
 
       11.14. Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 

--------------------------------------------------------------------------------


       11.15. Tacking.  For purposes of calculating under SEC Rule 144 the
holding period for the Series A Stock purchased pursuant to this Agreement and
the Conversion Shares, the Investors shall claim a holding period tacking back
to the Closing Date of the original Debentures, as defined in the Debt
Conversion Agreement.  The Company shall not adopt a position inconsistent with
the foregoing or contest such tacking for any reason, and the Company shall use
its best efforts to cooperate with the Investors in any efforts the Investors
may undertake to assert such tacking in connection with the future sale of the
Series A Stock or the Conversion Shares.
 
       11.16. No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
       11.17. Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
       11.18. Disputes Under Debenture. All disputes arising under this
Agreement shall be governed by and interpreted in accordance with the laws of
the Commonwealth of Massachusetts, without regard to principles of conflict of
laws.  The parties to this Agreement shall submit all disputes arising under
this Agreement to arbitration in Boston, Massachusetts before a single
arbitrator of the American Arbitration Association (the “AAA”).  The arbitrator
shall be selected by application of the rules of the AAA, or by mutual agreement
of the parties, except that such arbitrator shall be an attorney admitted to
practice law in the Commonwealth of Massachusetts.  No party hereto will
challenge the jurisdiction or venue provisions as provided in this
section.  Nothing in this section shall limit the Holder's right to obtain an
injunction for a breach of this Debenture from a court of law.  Any injunction
obtained shall remain in full force and effect until the arbitrator, as set
forth in herein, fully adjudicates the dispute.
 
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Series A Convertible
Preferred Stock Purchase Agreement to be executed by their respective officers
thereunto duly authorized as of the day and year first above written.
 

   
THE COMPANY:
LOCATEPLUS HOLDINGS CORPORATION
   
 
By:___________________
Name: Geoffrey Lee
 
Its: Interim Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
SCHEDULE 1
List of Investors, Signatures and Purchase Commitments


Name
Signature
Address/Facsimile
Number of Investor
Purchase Commitment ($)
Purchase Commitment (# Shares)
         
 
Dutchess Private Equities Fund Ltd.
 
 
___________________
Douglas H. Leighton, Director
 
 
 
Douglas H. Leighton
c/o Dutchess Capital Management
50 Commonwealth Ave., Suite 2
Boston, MA 02116
Tel:  617-301-4700
Fax:  617-249-0947
 
 
$1,817,828
 
 
   72,000

 
 
 
 
 

--------------------------------------------------------------------------------
